In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1823 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

RALPH D. HATHAWAY, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                   No. 15‐CR‐30035 — Richard Mills, Judge. 
                                  ____________________ 

     ARGUED JANUARY 8, 2018 — DECIDED FEBRUARY 12, 2018 
                  ____________________ 

  Before  EASTERBROOK  and  SYKES,  Circuit  Judges,  and 
BUCKLO, District Judge.* 
    BUCKLO,  District  Judge.  Ralph  Hathaway  was  convicted 
after  a  jury  trial  of  knowingly  transporting  a  minor  across 
state lines to engage in criminal sexual activity and of travel‐
ing  between  states  to  do  the  same.  See  18  U.S.C.  §  2423(a), 

                                                 
      * Of the Northern District of Illinois, sitting by designation. 
2                                                         No. 17‐1823 

(b).  At  sentencing,  the  district  court  ordered  Hathaway  to 
pay restitution to his victim; Hathaway objected to part, but 
not  all,  of  the  restitution  order.  On  appeal,  Hathaway  chal‐
lenges  the  portions  of  the  restitution  order  that  he  declined 
to contest in the district court. Because Hathaway waived his 
right to assert further objections to the restitution order, we 
affirm. 
    In  early  2013,  when  Hathaway  was  44  years  old,  he  be‐
gan  exchanging  online  messages  with  a  13‐year‐old  girl, 
“L.H.” After pursuing L.H. online via video chats and social 
media  accounts for a few months, Hathaway proposed  that 
the two meet in person. Soon  thereafter, he drove from  Illi‐
nois  to  L.H.’s  home  in  South  Carolina,  where  he  convinced 
L.H.  to  engage  in  sexual  activity  with  him.  In  the  year  that 
followed, Hathaway made several more trips to South Caro‐
lina to continue the sexual relationship. 
    In June 2015, Hathaway again traveled to South Carolina, 
this time to pick L.H. up in the middle of the night and drive 
her  to  his  home  in  Illinois.  Law  enforcement  found  L.H. 
there the next evening and took her into protective custody. 
Agents  also  brought  Hathaway  in  for  questioning  but  re‐
leased him later that night. After the authorities intervened, 
L.H.’s  father  gave  them  permission  to  send  L.H.  to  Califor‐
nia  to  live  temporarily  with  her  uncle,  in  part  to  keep  her 
away from Hathaway, who had not yet been arrested. While 
L.H.  was  in  California,  her  father  traveled  to  Illinois  to  col‐
lect her belongings from the sheriff’s department. 
   Hathaway was eventually arrested and charged with one 
count of transporting a minor with intent to engage in crim‐
inal  sexual  activity  in  violation  of  18  U.S.C.  §  2423(a)  and 
two  counts  of  traveling  between  states  for  the  purpose  of 
No. 17‐1823                                                          3 

engaging  in  illicit  sexual  conduct  in  violation  of  18  U.S.C. 
§ 2423(b). After  a  four‐day  trial,  a  jury  found  him  guilty  on 
all three counts. 
    The  probation  office’s  presentence  investigative  report 
(PSR) calculated Hathaway’s offense level at 41 with a crim‐
inal  history  category  of  I,  which  meant  that  his  sentencing 
guidelines range for the § 2423(a) conviction was 324 to 405 
months  of  imprisonment.  The  PSR  also  recommended  that 
Hathaway  pay  $4,489  in  restitution  to  his  victim  and  her 
family,  including  $1,089  for  L.H.’s  counseling  expenses, 
$3,100 for costs incurred in relocating L.H. to California after 
law  enforcement  found  her  at  Hathaway’s  home,  and  $300 
for the costs of retrieving L.H.’s belongings from Illinois. 
    At  his  sentencing  hearing,  Hathaway  raised  six  objec‐
tions to the PSR, one of which concerned restitution. Specifi‐
cally, Hathaway opposed the inclusion of the victim’s coun‐
seling expenses in the restitution calculation. Before address‐
ing  the  objections,  the  court  advised  Hathaway  of  his  right 
to  present  additional  pro  se  objections,  and  the  court  asked 
both  Hathaway  and  his  attorney  whether  there  were  other 
issues they wished to contest. Hathaway told the court that 
his attorney had already presented all of his objections in the 
paperwork  filed  with  the  court,  and  Hathaway’s  attorney 
confirmed that he had no further objections to add. 
    The district court denied Hathaway’s objection to the res‐
titution  calculation,  concluding  that  the  Mandatory  Victims 
Restitution  Act  (MVRA),  18  U.S.C.  § 3663A,  required  Hath‐
away  to  pay  for  his  victim’s  counseling  and  psychological 
care. Thus, in addition to imposing a 400‐month prison term 
and  five  years  of  supervised  release,  the  district  court  or‐
dered  Hathaway  to  pay  all  $4,489  of  the  proposed  restitu‐
4                                                        No. 17‐1823 

tion,  including  the  counseling  expenses  and  the  remaining 
$3,400 in uncontested costs. 
    On  appeal,  Hathaway  contends  that  the  district  court 
erred by including the relocation expenses in the restitution 
calculation because, in his view, they were not directly relat‐
ed  to  his  criminal  conduct.  He  also  argues  that  the  court 
should  not  have  included  the  retrieval  expenses  because 
they were not properly supported in the record. In response, 
the government asserts that Hathaway waived these late ob‐
jections by declining to raise them at his sentencing hearing 
and by strategically asserting other objections instead. 
    A criminal defendant hoping to preserve an issue for ap‐
peal must make a “timely and specific objection” in the dis‐
trict court. United States v. Burns, 843 F.3d 679, 685 (7th Cir. 
2016). There is no  dispute that  Hathaway  failed to object to 
paying  L.H.’s  relocation  and  retrieval  expenses  at  sentenc‐
ing,  so  we  must  determine  whether  Hathaway  waived  or 
merely forfeited the objections he now pursues on appeal. Id. 
    “Waiver  is  the  intentional  relinquishment  of  a  known 
right.”  United  States  v.  Waldrip,  859  F.3d  446,  449  (7th  Cir. 
2017) (quoting Burns, 843 F.3d at 685). Forfeiture, on the oth‐
er hand, is the accidental or neglectful failure to timely assert 
a right. Id. at 450. The distinction between waiver and forfei‐
ture is an important one. See United States v. Butler, 777 F.3d 
382,  386–87  (7th  Cir.  2015).  While  waiver  “precludes  appel‐
late review by extinguishing any error that occurred,” forfei‐
ture  allows  for  plain‐error  review  on  appeal.  Waldrip,  859 
F.3d at 449–50; see also Fed. R. Crim. P. 52(b). 
    To  resolve  whether  a  defendant  has  waived  or  forfeited 
an  argument,  we  must  determine  “whether  [he]  chose,  as  a 
No. 17‐1823                                                           5 

matter  of  strategy,  not  to  present  [the]  argument.”  United 
States v. Garcia, 580 F.3d 528, 541 (7th Cir. 2009). “We do not 
require the defendant to expressly state on the record his in‐
tent to waive a challenge before we will consider it waived.” 
Id. at 542. Rather, we evaluate the record as a whole to sur‐
mise  whether  a defendant’s failure  to  object  was  deliberate. 
Waldrip, 859 F.3d at 449. 
     In United States v. Brodie, 507 F.3d 527 (7th Cir. 2007), we 
observed that a decision to assert some sentencing objections 
and  not  others  was  “the  paragon  of  intentional  relinquish‐
ment.” Id. at 531. In that case, a criminal defendant appealed 
both  his  conviction  and  sentence,  asserting  several  argu‐
ments he never raised in the district court. Id. at 530. We held 
that  the  defendant  waived  his  sentencing  challenges  be‐
cause:  1)  he  knew  of  his  right  to  object  to  the  probation  of‐
ficer’s recommendations at the time of his sentencing, and in 
fact did object to certain parts of his PSR; and 2) he stated on 
the record that he had no further objections when the district 
court inquired. Id. at 531. Recognizing that defendant’s coun‐
sel  had  sound  reasons  not  to  raise  in  the  district  court  the 
weak  arguments  he  was  pressing  on  appeal,  we  concluded 
that the defendant’s failure to preserve the issues for appeal 
was a deliberate decision rather than an oversight. Id. at 531–
32. 
    As  in  Brodie,  Hathaway’s  specific  objections  to  several 
parts  of  the  PSR,  including  the  proposed  restitution  for 
counseling  expenses, indicate that he did not just carelessly 
overlook  the  restitution  issue  at  sentencing.  Hathaway  was 
obviously  aware  of  his  right  to  challenge  the  PSR’s  restitu‐
tion  calculation.  He  exercised  this  right  by  objecting  to  one 
category of restitution expenses and not the others. When, at 
6                                                          No. 17‐1823 

the  sentencing  hearing,  the  district  court  invited  Hathaway 
and  his  attorney  to  raise  any  additional  objections,  they  ex‐
pressly declined to do so, just as the defendant did in Brodie. 
This  record  indicates  that  Hathaway  made  a  strategic  deci‐
sion  to  assert  one  restitution‐related  argument  and  to  forgo 
others.  See  Garcia,  580  F.3d  at  542  (defendant  waived  his 
challenge  to  the  court’s  drug‐quantity  calculation  when  he 
“had  access  to  the  PSR,  knew  of  his  right  to  object,  consid‐
ered  objecting  to  portions  of  the  PSR  other  than  the  [drug‐
quantity  calculation],  and  stated  on  the  record  that  he  did 
not  have  any  further  objections  when  asked  by  the  district 
court”). Hathaway cannot now assert the arguments he pre‐
viously disclaimed. See id. at 541–42; Brodie, 507 F.3d at 531–
32;  see  also  United  States  v.  Fuentes,  858  F.3d  1119,  1121  (7th 
Cir. 2017) (defendant’s objection to certain factual character‐
izations  in  the  PSR, but  not  to  the  PSR’s  guidelines  calcula‐
tion, supports waiver). 
    Hathaway contends that his failure to object to the reloca‐
tion  and  retrieval  expenses  was  mere  forfeiture  because,  in 
his view, there is no strategic rationale that could explain the 
failure. But many factors could have motivated Hathaway’s 
decision  not  to  challenge  the  other  restitution  amounts  at 
sentencing. He and his attorney might have determined that 
objecting  to  the  relocation  and  retrieval  costs  would  have 
been futile. See, e.g., Waldrip, 859 F.3d at 450 (futility as a stra‐
tegic  rationale);  see  also  United  States  v.  Hayward,  359  F.3d 
631, 642 (3d Cir. 2004) (concluding that parents were entitled 
to restitution under the MVRA for reasonable costs incurred 
in  “obtaining  the  return  of  their  victimized  children”  and 
“making their children available to participate in the investi‐
gation  and  trial”).  Or  they  might  have  decided  that  Hatha‐
way had a better chance at prevailing on the counseling ex‐
No. 17‐1823                                                          7 

penses alone than on the three restitution categories togeth‐
er.  See  Brodie,  507  F.3d  at  532  (noting  tactical  reasons  for 
omitting weak arguments that could distract from other ob‐
jections). Whatever the strategic thinking might have been at 
the  time,  the  fact  that  Hathaway  challenged  some,  but  not 
all,  of  the  restitution  calculations,  while  expressly  declining 
to raise other objections, exhibits intentional relinquishment. 
   As  we  have  cautioned,  the  “sentencing  in  the  district 
court is the main event.” United States v. Lewis, 823 F.3d 1075, 
1083  (7th  Cir.  2016).  If  Hathaway  had  concerns  about  the 
PSR’s  restitution  recommendation  beyond  the  ones  his  at‐
torney  articulated  in  his  written  submission,  the  sentencing 
hearing was the appropriate time to raise them. 
    Hathaway  has  waived  his  objections  to  the  restitution 
calculation. The district court’s sentence is AFFIRMED.